In a proceeding to declare null and void the petition designating respondent Byrne a candidate of the Republican Party for the public office of Councilman-at-Large for the Borough of Brooklyn, City of New York, in the Primary Election to be held on June 17, 1969, petitioners herein appeal from an order of the Supreme Court, Kings County, entered June 4, 1969, which dismissed the proceeding. Order reversed, on the law and the facts, without costs, and proceeding remanded to the Special Term for a new hearing and determination. In our opinion, under the circumstances of this case, it was an improvident exercise of discretion to have dismissed the proceeding. Christ, Acting P. J., Brennan, Rabin, Hopkins and Munder, JJ., concur.